Citation Nr: 1737026	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  15-00 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart condition, to include ventricular arrhythmia (claimed as heart murmur).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from May 1965 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran filed a timely Notice of Disagreement in January 2014.  The RO issued a Statement of the Case in July 2014, and the Veteran filed a VA Form 9 in January 2015.  The Agency of Original Jurisdiction (AOJ) accepted the appeal, and the matter has been certified to the Board for review.  Thus, VA has waived any jurisdictional defects in the VA Form 9.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his hypertension and heart condition, which he characterizes as a heart murmur and which has been diagnosed as ventricular arrhythmia, are related to service.  For the following reasons, the Board finds that a remand is warranted.  See 38 C.F.R. § 19.9.

The evidence of record includes numerous post-service treatment notes indicating that the Veteran has had a diagnosis of hypertension since his early twenties.  See, e.g., June 1983 "Hospital Summary" from Clarksburg VAMC (noting the Veteran was "a known hypertensive for 15 years"); January 1992 "Medical Certificate" (noting the Veteran had a history of hypertension "since age 24").  The record also establishes that he has complained of heart-related symptoms, such as chest pain, since at least the 1980s.  See February 1986 "Medical Certificate" (noting the Veteran's reports of chest pain and diagnosis of hypertension and "possible stable angina").  More recent VA treatment records reflect that he is currently being followed for hypertension and arrhythmia.  See August 2013 CAPRI "Problem List."  The Veteran himself has reported taking medication for hypertension (and possible other heart-related problems) since his early twenties.  See January 2015 VA Form 9; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional).

In an August 2017 Informal Hearing Presentation, the Veteran's representative noted that a VA Heart examination had not been afforded with respect to these claims, and argued that the Veteran was entitled to such an examination.  On review, the Board agrees that a VA examination is warranted, in light of the particular circumstances of this case.  See McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from October 2014 to the present.

2.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his claimed hypertension and heart condition, to include ventricular arrhythmia.

After reviewing the entire record, the examiner is asked to offer the following opinions:

(a)  Whether it is as least as likely as not (50 percent probability or greater) that the Veteran's hypertension was incurred in or aggravated during service, or was otherwise due to an event or incident of that service.

The examiner should specifically discuss the medical records discussed above which reflect that the Veteran has been diagnosed with hypertension since his early twenties.  See, e.g., June 1983 "Hospital Summary" from Clarksburg VAMC (noting the Veteran was "a known hypertensive for 15 years"); January 1992 "Medical Certificate" (noting the Veteran had a history of hypertension "since age 24").

The examiner should also discuss the Veteran's lay reports regarding the onset of his hypertension, including his report that he had been taking medication for this disease since his early twenties.  See January 2015 VA Form 9.

(b)  Whether it is as least as likely as not (50 percent probability or greater) that the Veteran's heart condition, to include ventricular arrhythmia, was incurred in or aggravated during service, or was otherwise due to an event or incident of that service.

The examiner should discuss the Veteran's specific contentions regarding his heart problems, as well as post-service medical records showing that he has complained of heart-related symptoms, such as chest pain, since at least the 1980s.  See February 1986 "Medical Certificate" (noting the Veteran's reports of chest pain and diagnosis of hypertension and "possible stable angina").

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

